FILE COPY



        City of San
     AntonioAppellant/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 2, 2015

                                     No. 04-14-00429-CV

                                 CITY OF SAN ANTONIO,
                                        Appellant

                                               v.

                                CASEY INDUSTRIAL, INC.,
                                        Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2008-CI-06252
                         Honorable Michael E. Mery, Judge Presiding


                                        ORDER

        On December 31, 2014, this court issued an opinion and judgment in this appeal. On
January 15, 2015, Appellant CPS Energy filed a motion for en banc reconsideration. Acting sua
sponte, we withdraw our opinion and judgment of December 31, 2014, and our order of October
22, 2014, which assigned the panel and set the submission date for this appeal. See TEX. R. APP.
P. 19.1.
        The appellate record is complete, the parties’ briefs have been filed, and supplemental
briefing is not needed. The above cause is set for formal submission and oral argument before
this court on Thursday, February 26, 2015, at 9:00 am, before a panel consisting of Chief Justice
Marion, Justice Alvarez, and Justice Pulliam. See id. R. 39.2, 39.8, 41.1(b).
      Argument is limited to twenty minutes for Appellant’s opening argument, twenty minutes
for Appellee’s argument, and ten minutes for Appellant’s rebuttal. TEX. R. APP. P. 39.3; 4TH
TEX. APP. (SAN ANTONIO) LOC. R. 9.1.
       If you do not wish to present oral argument, you must notify this court in writing within
seven days of receiving this notice. poa

                                                    _________________________________
                                                    Patricia O. Alvarez, Justice
                                                                             FILE COPY



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of February, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court